Citation Nr: 1113767	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  09-24 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for bilateral hearing loss disability, and if so, whether the claim should be granted.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1949 to October 1952.  His awards and decorations include the combat infantry badge.

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for bilateral hearing loss disability was denied in an unappealed, July 1986 rating decision.

2.  The evidence received since the July 1986 rating decision includes evidence that is not cumulative or redundant of that previously of record and is sufficient, when considered with the evidence previously of record, to raise a reasonable possibility of substantiating the claim.

3.  The Veteran's current bilateral hearing loss disability is etiologically related to his in-service noise exposure.

4.  The Veteran's current tinnitus is etiologically related to his in-service noise exposure.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a claim for service connection for bilateral hearing loss disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

2.  Bilateral hearing loss disability was incurred during active duty.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2010).

3.  Tinnitus was incurred during active duty.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claims.  In addition, the evidence currently of record is sufficient to substantiate his entitlement to the benefits sought on appeal.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010) or 38 C.F.R. § 3.159 (2010).

I.  New and Material Evidence

Legal Criteria

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously received by agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Court recently interpreted  the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Analysis

In an unappealed, September 1986 rating decision, the RO denied service connection for bilateral hearing loss disability because the evidence failed to show that the Veteran had the claimed disability.  

The subsequently received evidence includes VA treatment records showing complaints of and treatment for bilateral hearing loss, the report of a VA audiological examination showing a diagnosis of bilateral sensorineural hearing loss, and a statement from a private physician attributing the Veteran's hearing loss to active service.  The Veteran was also afforded a hearing before the undersigned Veteran's Law Judge.  The Veteran testified that he was a cannonier during his active service in a combat zone.  

The evidence showing that the Veteran has this claimed disability and the medical evidence linking the disability to service are clearly new and material.  Accordingly, reopening of the claim is in order.

II.  Service connection

Legal Criteria

Service connection may be established where the evidence demonstrates that an injury or disease resulting in disability was contracted in the line of duty coincident with active service, or if preexisting such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In the case of any Veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the Veteran. Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2002).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Analysis

The Veteran contends that his bilateral hearing loss and tinnitus are related to his active service; specifically that they are related to noise exposure resulting from his MOS as a cannonier in a 155-millimeter Howitzer without hearing protection, as well as spending almost a year in a combat zone while stationed in Korea.  As noted above, the Veteran was awarded the combat infantry badge.

The Veteran's service treatment records are unavailable for review.  Overall, the contentions of in-service noise exposure are deemed consistent with the circumstances of his service and thus noise exposure is conceded.  See 38 U.S.C.A. § 1154(a).  The question remaining for consideration is whether the Veteran's claimed disabilities are related to the in-service noise exposure.
 
The Veteran was afforded a VA audiological examination in July 1986.  The Veteran complained of hearing loss, stating that he had served in the artillery and had been subject to high density explosive noise.  Audiological testing did not reveal auditory thresholds greater than 26 decibels at 1000, 2000, 3000, or 4000 Hertz in either ear.  Speech recognition scores were 100 percent bilaterally.  As noted above, the Veteran's initial claim was denied because the evidence failed to show that he had hearing loss disability in either ear.  

A May 2008 VA audiology record notes that the Veteran gave a history of tinnitus since the 1980s and also reported experiencing gradual hearing loss.  The audiologist noted military noise exposure as well as occupational noise exposure from meat packing machines and recreational noise exposure related to hunting.  A diagnosis of mild sloping to moderately severe sensorineural bilateral hearing loss was provided.

The Veteran was afforded a VA audiological examination in September 2008.  The Veteran reported difficulty hearing in group settings, and with background noise.  He stated he needed to look at the speaker's face to understand the conversation.  The Veteran reported noise exposure to tanks, howitzers, explosions, and combat noise, without the use of hearing protection.  The Veteran also denied any additional exposure to hazardous noise with civilian employment, hobbies, or recreational activities.  The Veteran complained of bilateral, intermittent tinnitus for many years.  Audiological testing revealed auditory thresholds greater than 26 decibels at 1000, 2000, 3000, and 4000 Hertz in both ears.  Speech recognition scores were 88 percent in the right ear and 96 percent in the left ear.  These results establish the presence of hearing loss disability in both ears.  The examiner opined that based on the Veteran's reported history of noise exposure and the examination results, it was less likely than not that the hearing loss and tinnitus were due to noise exposure during military service.  The examiner stated that the current examination showed hearing loss 55 years after service as well as probable effects of presbycusis.  

The Veteran submitted a statement from his private physician, S.R.D., MD, dated in October 2008.  Dr. D., stated that he had evaluated the Veteran in regards to noise induced hearing loss while on active military duty.  After a thorough ear, nose, and throat examination, as well as a thorough review of the Veteran's audiogram, the doctor determined that the Veteran had tinnitus and sensorineural hearing loss due to noise induced trauma while in active military service.  

The Veteran also submitted statements from his wife, daughter, and a friend.  The statements indicate that the Veteran had complained several times over the years of hearing loss, and ringing or hissing in his ears, as well as accompanying headaches and dizziness.  

As noted above, the Veteran was afforded a hearing before the undersigned in February 2011.  The Veteran testified that he had ringing in his ears during his active service and that he first noticed having trouble hearing in the late 1950s or early 1960s.  Further he stated that he did not have civilian noise exposure after his discharge from service, but rather served as a sales representative for years until opening his own grocery store.  

In the Board's opinion, the evidence supportive of the Veteran's claims for both tinnitus and bilateral hearing loss disability is in equipoise with that against the claims.  Although the VA examiner provided an opinion against the claims, the opinion is based in part on information that the Veteran has reported is inaccurate.  The Board has found the testimony of this combat Veteran to be credible.  Similarly, the Veteran's private physician has provided a clear opinion supporting the Veteran's claims, but has not provided the rationale for the opinion.  Therefore, the Board resolves reasonable doubt in the Veteran's favor and concludes that service connection is warranted for bilateral hearing loss disability and tinnitus.


ORDER

New and material evidence having been received, reopening of the claim for service connection for bilateral hearing loss disability is granted.

Service connection for bilateral hearing loss disability is granted.

Service connection for tinnitus is granted.



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


